346 F.2d 187
Joseph CHIERICO, Appellant,v.UNITED STATES of America, Appellee.
No. 21774.
United States Court of Appeals Fifth Circuit.
May 19, 1965.
Rehearing Denied July 6, 1965.

David U. Tumin, Oakley Smith and Rothstein & Tumin, Miami, Fla., for appellant.
Charles L. Marinaccio, Atty., Dept. of Justice, Washington, D. C., William S. Kenney, Sp. Atty., Dept. of Justice, for appellee.
Before TUTTLE, Chief Judge, BELL, Circuit Judge, and DYER, District Judge.
PER CURIAM.


1
Joseph Chierico appeals from the judgment of the District Court based upon a jury verdict whereby he was found guilty of accepting wagers as defined in 26 U.S.C.A. § 4421(1) (A) without having previously registered and paid the special occupational tax as required under 26 U.S.C.A. §§ 4411, 4412, 4901(a) and 7262.


2
This appeal is based solely on the contention that there was not sufficient evidence from which a jury could be permitted to conclude that appellant was guilty beyond a reasonable doubt. While the evidence by which Chierico's connection with the wagering operation was circumstantial, we have no doubt in concluding that the circumstances testified to, including statements made by appellant himself touching on what the jury could properly infer was the illegal operation, were more than sufficient to warrant submission of the issue to the jury.


3
The judgment is affirmed.